Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of                                      Mar 06 2014, 9:12 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

MARIE CASTETTER                                       GREGORY F. ZOELLER
Foley & Abbott                                        Attorney General of Indiana
Indianapolis, Indiana
                                                      GEORGE P. SHERMAN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CRAIG HOOG,                                           )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 49A05-1308-CR-392
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Annie Christ Garcia, Judge
                              Cause No. 49F24-1212-FD-86267


                                            March 6, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                     Case Summary

       A person forcibly resists law enforcement when he uses strong, powerful, or

violent means to impede an officer in the lawful execution of the officer’s duties.

Recently, in Walker v. State, 998 N.E.2d 724 (Ind. 2013), our Supreme Court clarified

that not every passive—or even active—response to an officer amounts to resisting law

enforcement, even when that response requires an officer to use force. In this case,

although Craig Hoog refused to follow an officer’s instructions, there was no evidence

that Hoog used even a modest exertion of strength, power, or violence to resist the

officer. We therefore reverse his conviction for resisting law enforcement, but affirm his

conviction for failure to stop after an accident resulting in property damage. We affirm in

part and reverse in part.

                             Facts and Procedural History

       On Christmas Day 2012, Brandon Bachman traveled to Indianapolis to visit family

members. He parked his car on a residential street. Around 5:00 p.m., he came outside

and noticed a truck “resting up against” his car. Tr. p. 10. The front of the truck was

touching the front of Brandon’s car, and he noticed cracks on his car’s bumper and grill.

       Brandon approached the truck. The engine was running, and the windows were

rolled up. Brandon looked inside and saw the driver, Hoog. Brandon asked Hoog if he

was okay. Hoog stared at Brandon without responding. Brandon again asked Hoog if he

was okay, but Hoog did not reply. Brandon then opened the driver’s-side door and

inquired for a third time if Hoog was okay. When he got no response, Brandon went to

get help.


                                            2
       When Brandon returned to the truck with one of his cousins, Hoog suddenly

“floored it backwards,” almost hitting a car behind him, and sped away. Id. at 14.

Brandon called the police.

       Indianapolis Metropolitan Police Department Officer Charles Parker was

dispatched to Brandon’s location. While Officer Parker was speaking with Brandon and

noting the damage to his car, Hoog’s truck appeared, coming toward the men. Officer

Parker stepped into the street and waved his arms to get Hoog’s attention. Id. at 40. As

the truck drove closer, Officer Parker yelled loudly for Hoog to stop, and as the truck

slowly passed him, Officer Parker knocked on the driver’s-side window and told Hoog to

stop. Id. Despite the officer’s instructions to stop, Hoog passed the men and turned

down a side street. Id. at 41-42.

       Officer Parker followed Hoog in his patrol car, ultimately locating him in a nearby

alley. Hoog was standing near his truck when Officer Parker approached him. Officer

Parker recognized Hoog as the driver of the truck who ignored his instructions to stop.

Officer Parker asked Hoog why he did not stop, and Hoog said that he did not think

Officer Parker was a police officer. Id. at 44. Officer Parker told Hoog he was under

arrest and instructed Hoog to turn around and put his hands behind his back. Id. at 45.

At trial, Officer Parker described what happened next:

       THE STATE:                   Okay, now you said you asked [Hoog] to turn
                                    around and place his hands behind his back. Did
                                    he actually do both of those things?

       OFFICER PARKER:              He turned around[,] he didn’t place his hands
                                    behind his back but I tried to cuff him but that’s
                                    when he had like dashed into the passenger side
                                    of his [truck].

                                              3
                        *****

THE STATE:        Okay, and you said that you believe he tried to
                  get into the passenger side of his truck?

OFFICER PARKER:   He didn’t try[,] he actually was halfway in the
                  [truck] and that’s when I grabbed him and
                  started pulling him out of the [truck].

                        *****

THE STATE:        And you said you actually had to physically
                  remove him from the truck?

OFFICER PARKER:   Correct.

THE STATE:        How did you do that?

OFFICER PARKER:   I began pulling on him [bec]ause I thought he
                  was actually going in to get a gun so I was
                  pulling him out of the [truck] to get him out and
                  I was basically just telling him to stop and
                  letting him know he didn’t want to do that.

THE STATE:        And did he—when you were pulling on him did
                  he come out of the truck willingly?

OFFICER PARKER:   Naw [sic], I pulled him out of the truck.

                        *****

THE STATE:        How long would you say it took for you to
                  successfully get [Hoog] in handcuffs?

OFFICER PARKER:   After I pulled him out maybe a couple of
                  seconds. He—after he was pulled out [of the
                  truck] he complied.

THE STATE:        Okay, how long did it take you to pull him out?

OFFICER PARKER:   A second or two.



                             4
       THE STATE:                  Was [Hoog] trying to stop you from pulling him
                                   out of the vehicle?

       OFFICER PARKER:             He was halfway in so I can’t say that he was
                                   trying to stop me but his weight was in the
                                   [truck] so I was pulling to get him out. He
                                   didn’t like stand up and help me pull him out.

Id. at 46-47.

       After his arrest, the State charged Hoog with: Count I, Class D felony resisting law

enforcement (fleeing from Officer Parker); Count II: Class A misdemeanor resisting law

enforcement (forcibly resisting Officer Parker); and Count III: Class C misdemeanor

failure to stop after an accident resulting in property damage. Appellant’s App. p. 13-15.

After a bench trial, Hoog was found guilty of Counts II and III only. The trial court

sentenced Hoog to 365 days in the Marion County Jail with 357 days suspended.

       Hoog now appeals.

                                Discussion and Decision

       Hoog challenges the sufficiency of the evidence underlying his convictions for

resisting law enforcement and failure to stop after an accident resulting in property

damage.

       When reviewing a conviction for sufficiency of the evidence, we do not reweigh

evidence or reassess the credibility of witnesses. Walker, 998 N.E.2d at 726 (citing

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012)). “We view all evidence and reasonable

inferences drawn therefrom in a light most favorable to the conviction, and will affirm ‘if

there is substantial evidence of probative value supporting each element of the crime

from which a reasonable trier of fact could have found the defendant guilty beyond a


                                            5
reasonable doubt.’” Id. (citing Davis v. State, 813 N.E.2d 1176, 1178 (Ind. 2004)

and Bailey, 979 N.E.2d at 135).

                                  I. Resisting Law Enforcement

       Hoog contends that the evidence is insufficient to support his conviction for

resisting law enforcement because his actions did not constitute forcible resistance.1

       A person commits the crime of resisting law enforcement when he or she

“knowingly or intentionally . . . forcibly resists, obstructs, or interferes with a law

enforcement officer . . . while the officer is lawfully engaged in the execution of the

officer’s duties.” Ind. Code § 35-44.1-3-1(a)(1).

       Recently, in Walker v. State, our Supreme Court discussed the forcible-resistance

requirement, explaining that:

       [N]ot every passive—or even active—response to a police officer
       constitutes the offense of resisting law enforcement, even when that
       response compels the officer to use force. Instead, a person “forcibly”
       resists, obstructs, or interferes with a police officer when he or she uses
       strong, powerful, violent means to impede an officer in the lawful
       execution of his or her duties. But this should not be understood as
       requiring an overwhelming or extreme level of force. The element may be
       satisfied with even a modest exertion of strength, power, or violence.

998 N.E.2d at 727 (emphases added). The Court ultimately affirmed Walker’s conviction

for resisting law enforcement. In doing so, the Court responded to Walker’s argument

that he had not used strong, powerful means to resist:

       Walker argues that his refusal to lay down on the ground, and the fact that
       [the officer] had to use force to eventually get Walker on the ground, does
       not in and of itself, prove any forcible action on Walker’s part. He also
       argues that simply walking toward [the officer], in and of itself, does not
       constitute the use of strong, powerful means to resist law enforcement. He
       1
         Hoog also claims that he did not knowingly or intentionally resist Officer Parker. Because we
conclude that his actions did not constitute forcible resistance, we need not address this claim.
                                                  6
       is correct on both points, and if those were the only actions Walker had
       taken (or refused to take), this might be a different case.2

Id. at 728-29 (emphasis added).

       Here, Officer Parker had to use force to arrest Hoog. But at no point—based on

the officer’s own testimony—did Hoog use force (such as stiffening his body or arms) to

resist Officer Parker. And although Hoog tried to flee Officer Parker by jumping into his

truck, Hoog was charged with misdemeanor resisting law enforcement for forcibly

resisting, not fleeing.

       As explained in Walker, “not every passive—or even active—response to a police

officer constitutes the offense of resisting law enforcement, even when that response

compels the officer to use force.” 998 N.E.2d at 727. Here, although Hoog refused to

follow Officer Parker’s instructions, there is simply no evidence that Hoog used even a

modest exertion of strength or power to resist the officer. We therefore reverse his

conviction for resisting law enforcement. Compare Colvin v. State, 916 N.E.2d 306, 309

(Ind. Ct. App. 2009) (defendant did not act forcibly where he refused an order to remove

his hands from his pockets and had to be taken physically to the ground by an officer),

trans. denied, and A.C. v. State, 929 N.E.2d 907, 911-12 (Ind. Ct. App. 2010) (juvenile

did not act forcibly when he refused to stand when asked and leaned away from an

officer) with Johnson v. State, 833 N.E.2d 516, 518-19 (Ind. Ct. App. 2005) (defendant

used forcible resistance where he turned and pushed away from officers as they attempted

to search him and stiffened up as they put him in a transport vehicle).


       2
         Walker also displayed a weapon—his fists—in his interaction with law enforcement, which the
Court concluded was “sufficient to show an active threat of strength, violence, or power.” 998 N.E.2d at
729.
                                                   7
                                   II. Failure to Stop

         Hoog also argues that the evidence is insufficient to support his conviction for

failure to stop after an accident resulting in property damage.

         Indiana Code section 9-26-1-2 requires a driver who has been involved in an

accident that does not involve bodily injury or death but does involve property damage to

immediately stop at the scene of the accident or as close to the accident as possible

without unnecessarily obstructing traffic. In addition to stopping at or near the scene of

the accident, the driver has a number of other responsibilities, including providing his or

her personal information and proof of financial responsibility. See Ind. Code § 9-26-1-

2(2)(A)-(D).

         Hoog argues that there is insufficient evidence that he drove the truck that

damaged Brandon’s car and left the scene. But Brandon identified Hoog as the driver of

the truck. And Brandon saw Hoog at close range inside the truck that was “resting up

against” his car with the engine running. Brandon called to Hoog through the driver’s

side window and then opened the driver’s-side door of the truck to ask Hoog if he was

okay, but got no response. When Brandon returned with help, he saw Hoog speed away

and turn down a side street. “It is well established that the testimony of a single eye

witness is sufficient to sustain a conviction.” Brasher v. State, 746 N.E.2d 71, 72 (Ind.

2001).     Hoog’s claims regarding sufficiency—including his argument that Brandon

ultimately identified him from far away and that his sister’s testimony implied he was at

another location when Brandon’s car was damaged—amount to an invitation to reweigh

the evidence, which we may not do.


                                             8
      Affirmed in part and reversed in part.

RILEY, J., and MAY, J., concur.




                                               9